PER CURIAM.
Because there was a lack of “summary judgment evidence” to support all of the necessary allegations set forth in Appel-lees’ motion for summary judgment, we are compelled to reverse. See Fla. R. Civ. P. 1.510(c) (“The motion shall state with particularity the grounds upon which it is based and the substantial matters of law to be argued and shall specifically identify any affidavits, answers to interrogatories, admissions, depositions, and other materials as would be admissible in evidence (“summary judgment evidence”) on which the movant relies.... The judgment sought shall be rendered forthwith if the pleadings and summary judgment evidence on file show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.”).
REVERSED.
ORFINGER, EVANDER and WALLIS, JJ., concur.